Name: COMMISSION REGULATION (EC) No 3432/93 of 15 December 1993 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 16. 12. 93 Official Journal of the European Communities No L 314/7 COMMISSION REGULATION (EC) No 3432/93 of 15 December 1993 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 17 (4) thereof, Whereas Commission Regulation (EEC) No 2551 /93 (3) amending Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), as last amended by Regulation (EC) No 3080/93 (*), lays down amendments in the case of certain cheeses falling within CN code 0406 ; Whereas Commission Regulation (EEC) No 3846/87 (6), as last amended by Regulation (EC) No 3198/93 H, esta ­ blishes an agricultural product nomenclature for export refunds on the basis of the tariff nomenclature ; whereas this should be adjusted to take account of the abovemen ­ tioned amendment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3846/87, sector 10 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13 . (2) OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 241 , 27. 9 . 1993, p. 1 . O OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 277, 10. 11 . 1993, p. 1 . O OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 288, 23. 11 . 1993, p. 10 . No L 314/8 Official Journal of the European Communities 16. 12. 93 ANNEX 1 . The data relating to subheadings 0406 40 00 are replaced by : CN code Description of goods Product code ex 0406 40  Blue-veined cheese : 0406 40 50 Gorgonzola 0406 40 50 000 0406 40 90 Other 0406 40 90 000 2. The data relating to subheading 0406 90 77 are replaced by : CN code Description of goods Product code 0406 90 76 _______ Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, Sams ® :  Of a fat content, by weight, in the dry matter of less than 39 % 0406 90 76 100  Of a fat content, by weight, in the dry matter of 39 % or more but less than 55 % 0406 90 76 300  Of a fat content, by weight, in the dry matter of 55 % or more 0406 90 76 500 0406 90 78 Gouda :  Of a fat content, by weight, in the dry matter of less than 39 % 0406 90 78 100  Of a fat content, by weight, in the dry matter of 39 % or more but less than 55 % 0406 90 78 300  Of a fat content, by weight, in the dry matter of 55 % or more 0406 90 78 500 3. The data relating to subheading 0406 90 89 are replaced by : CN code Description of goods Product code        Other cheese, of a water content calculated, by weight, in the non ­ fatty matter : 0406 90 86 ________ exceeding 47 % but not exceeding 52 % :  Cheeses produced from whey 0406 90 86 1 00  Other :  Of a fat content, by weight, in the dry matter :  Of less than 5 % 0406 90 86 200  Of 5 % or more but less than 19 % 0406 90 86 300  Of 19 % or more but less than 39 % 0406 90 86 400  Of more than 39 % 0406 90 86 900 0406 90 87 ________ Exceeding 52 % but not exceeding 62 % :  Cheeses produced from whey 0406 90 87 1 00  Other :  Of a fat content, by weight, in the dry matter :  Of less than 5 % 0406 90 87 200  Of 5% or more but less than 19% 0406 90 87 300  Of 19 % or more but less than 39 % 0406 90 87 400  Of more than 39 % : - Idiazabal, Manchego, Roncal, manufactured exclusi ­ vely from sheep's milk 0406 90 87 951 - Maasdam 0406 90 87 971 - Manouri, of a fat content, by weight, of 30 % or more 0406 90 87 972 - Other 0406 90 87 979 16 . 12. 93 Official Journal of the European Communities No L 314/9 CN code Description of goods Product code 0406 90 88 ________ Exceeding 62 % but not exceeding 72 % :  Cheeses produced from whey 0406 90 88 100  Other :  Of a fat content, by weight, in the dry matter :  Of less than 5 % and of a dry matter content, by weight, of 32 % or more 0406 90 88 200  Of 5 % or more but less than 19 % and of a dry matter content, by weight, of 32 % or more 0406 90 88 300 - Other 0406 90 88900